Citation Nr: 0510105	
Decision Date: 04/07/05    Archive Date: 04/21/05

DOCKET NO.  99-06 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for degenerative disc disease of the lumbar spine for the 
period from December 12, 1997, to April 30, 2003.

2.  Entitlement to an initial rating in excess of 20 percent 
for degenerative disc disease of the lumbar spine beginning 
May 1, 2003. 


REPRESENTATION

Veteran represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 30, 1997, to 
December 11, 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in July 1998 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Roanoke, Virginia.  The case was most recently 
remanded in June 2003 for additional development and now 
returns to the Board for appellate review.  

The Board observes that the July 1998 rating decision on 
appeal granted service connection for degenerative disc 
disease, L5-S1, and assigned an initial 10 percent rating, 
effective December 12, 1997.  Thereafter, the veteran 
appealed the propriety of the initial rating.  An August 2003 
supplemental statement of the case granted an increased 
rating, to 20 percent, for the veteran's service-connected 
back disability, effective May 1, 2003.  On a claim for an 
increased rating, the claimant will generally be presumed to 
be seeking the maximum benefit allowed by law and regulation, 
and it follows that such a claim remains in controversy where 
less than the maximum available benefit is awarded.  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  Since the grant of a 20 
percent rating is not a full grant of the benefit sought on 
appeal, and since the veteran did not withdraw his claim of 
entitlement to an increased rating, the matter remains before 
the Board for appellate review.  


FINDINGS OF FACT

1.  For the period from December 12, 1997, to April 30, 2003, 
degenerative disc disease of the lumbar spine was manifested 
by subjective complaints of pain and numbness, slight 
limitation of lumbar spine motion, slight scoliosis convexed 
to the left, straight leg raising to 90 degrees with slight 
discomfort, present knee and ankle jerks, lumbar strain, and 
axillary adenopathy, without evidence of degenerative joint 
disease. 

2.  Beginning May 1, 2003, degenerative disc disease of the 
lumbar spine is manifested by subjective complaints of pain 
and numbness, moderate limitation of lumbar spine motion with 
increased pain, excess fatigability, and weakness on 
repetition, incapacitating episodes having a total duration 
of at least one week but less than two weeks during the last 
12 months, normal X-rays, and no electromyographic evidence 
of lumbosacral radiculopathy or peripheral neuropathy in the 
right lower extremity.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for degenerative disc disease of the lumbar spine for 
the period December 12, 1997, to April 30, 2003, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2002), (2003).

2.  The criteria for an initial evaluation in excess of 20 
percent for degenerative disc disease of the lumbar spine 
beginning May 1, 2003, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2003), (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

The veteran served on active duty from May 30, 1997, to 
December 11, 1997 in the United States Army.

The July 1998 rating decision on appeal granted service 
connection for degenerative disc disease, L5-S1, and assigned 
an initial 10 percent rating pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, effective December 12, 1997.  
Thereafter, the veteran appealed the propriety of the initial 
rating.  An August 2003 supplemental statement of the case 
granted an increased rating, to 20 percent, under the same 
Diagnostic Code for the veteran's service-connected back 
disability, effective May 1, 2003.  

The veteran's service medical records reveal that he was 
discharged due to chronic mechanical low back pain.  A 
magnetic resonance imaging (MRI) test performed in September 
1997 revealed mild disc bulge at L5-S1 with mild posterior 
disc space narrowing and disc desiccation without significant 
central canal stenosis or neural foraminal narrowing and mild 
asymmetric disc bulge at L4-5, left greater than right 
without significant central canal stenosis or right L4-5 
neural foraminal narrowing.  Very mild left L4-5 neural 
foraminal narrowing inferiorly was noted.   

An April 1998 VA examination reflects complaints of low back 
pain with numbness in legs and feet.  An MRI done at Fort 
Jackson showed L4-5 slight herniations.  The veteran had pain 
sometimes in his arm.  He also had discomfort on arising in 
the morning and numbness in his legs.  Both the discomfort 
and numbness subside with activity.  To the best of his 
knowledge, the veteran indicated that he had no other 
problems that would interfere with employment.  By way of 
history, the examiner noted that the veteran was medically 
separated from the military for his back.  He had not been 
hospitalized in the past month, but had been seen in the 
emergency room four or five times at Fort Jackson.  The 
veteran had not had outpatient surgery, but has had physical 
therapy.  

Upon physical examination, the veteran had forward flexion of 
lumbar spine to 85 degrees without hip or knee flexion.  
Extension was 15 degrees.  The veteran could right and left 
lateral flexion to 40 degrees.  Right and left axial rotation 
were 60 degrees.  All ranges of motion were without visible 
discomfort.  The veteran had a slight scoliosis convexed to 
the left with the apex at about L2.  The left gluteal and 
popliteal creases were down three quarters of an inch.  Deep 
knee bend, stand on examination table step, heel-toe walking 
and hopping on both feet were all okay.  The veteran could 
straight leg raise to 90 degrees with slight discomfort.  The 
examiner observed that supine to sitting was one continuous 
motion to remove socks without visible discomfort or hand 
help with normal speed.  Knee jerks were 2/3 and ankle jerks 
were 2/2.  Babinski was negative. 

X-rays of the lumbosacral spine revealed minimal 
retrolisthesis of L5 on S1.  There was no evidence of 
degenerative joint disease.  The examiner diagnosed 
scoliosis, history of herniated nucleus pulposus on MRI at 
Fort Jackson, lumbar strain, and axillary adenopathy.  

A May 2003 VA examination reflects that the veteran's claims 
file was reviewed.  The veteran reported complaints of back 
pain in 1997, shortly after entry into the military.  One 
morning, the veteran awoke and had numbness in his feet and 
it took approximately thirty minutes to recover.  Upon 
further evaluation, it was found that he had a bulging disc 
at L5-S1 and L4-5 and, subsequently, he was medically 
discharged for the military.  Since then, the veteran has had 
repeated episodes of numbness in his right foot, with some 
pain in his back.  The veteran also noted weakness in his 
right foot.  The veteran currently worked for a distributing 
company as a supervisor.  

Upon physical examination, there was paraspinal tenderness in 
the L5-S1 area and in the L4-5 area.  There was no tenderness 
in the costovertebral angles.  Regarding range of motion, the 
veteran had forward flexion of zero to 75 degrees with pain 
in the paraspinal area, hyperextension of zero to 15 degrees 
with pain, right flexion of zero to 20 degrees, left lateral 
flexion of zero to 20 degrees with pain, right lateral 
rotation of zero to 30 degrees without pain, and left lateral 
rotation of zero to 30 degrees without pain.  The examiner 
indicated that the normal ranges of motion for the lumbar 
spine were: lateral bending is 35 degrees, hyperextension is 
30 degrees, rotation is 30 degree bilaterally, and forward 
flexion is 90 degrees.  The examiner indicated that there was 
moderate limitation of motion and there was no evidence of 
ankylosis.  Repeated flexion caused an increased pain and 
excess fatigability in the lumbar area.  After repeat flexion 
of ten, rang of motion was reduced to 50 degrees with pain.  
The veteran also had increased weakness and numbness in his 
right leg after such exercise.  There was no incoordination.  
The examiner noted that, if asked to do flexion or rotation 
repeatedly, the veteran would have to rest to relieve pain 
and numbness.  

Regarding deep tendon reflexes, the veteran had positive 
patella reflex and positive ankle jerk.  Vibratory and 
pinprick sensations were decreased on the right.  The 
examiner indicated that the veteran had evidence of right 
radiculopathy, characterized by weakness in the right leg, 
with decreased pinprick and vibratory sensations.  There was 
no muscle spasm and the ankle jerk was present bilaterally.  

The examiner stated that the veteran had not had 
incapacitating episodes having a total duration of at least 
six weeks, at least four weeks but less than six weeks, or at 
least two weeks but less than four weeks during the past 12 
months.  However, the examiner observed that the veteran had 
incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past 12 months.    

The examiner indicated that the veteran gets relief from his 
intervertebral disc syndrome by resting his leg.  He had some 
difficulty sleeping throughout the night because of numbness 
and tingling in his right leg that wakes him up.  The veteran 
had to sleep in a recliner at night to get relief.  The 
examiner noted that the veteran had not reported any attacks 
in the last 12 months that were severe and prevented him from 
working.  The veteran was did not have lumbosacral strain.  
X-rays showed an impression of a normal lumbar spine.  An 
electromyography (EMG) was normal.  There was no evidence of 
lumbosacral radiculopathy and no evidence of peripheral 
neuropathy in the right lower extremity.  The examiner 
diagnosed lumbosacral strain.   

Compliance with the Veterans Claims Assistance Act (VCAA)

On November 9, 2000, the VCAA was enacted.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  Among other things, the VCAA 
amended 38 U.S.C.A. § 5103 to clarify VA's duty to notify 
claimants and their representatives of any information that 
is necessary to substantiate the claim for benefits.  The 
VCAA also created 38 U.S.C.A. § 5103A, which codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Implementing regulations 
for the VCAA were subsequently enacted, which were also made 
effective November 9, 2000, for the most part.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.159).  The intended effect of the implementing regulations 
was to establish clear guidelines consistent with the intent 
of Congress regarding the timing and scope of assistance VA 
will provide to claimants who file a claim for benefits.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004) (Pelegrini II).  The veteran filed his 
original claim for service connection in February 1998 and 
the RO's initial decision granting service connection and 
assigning an initial evaluation of 10 percent was issued in 
July 1998, prior to the enactment of the VCAA.  In Pelegrini 
II, the Court clarified that where notice was not mandated at 
the time of the initial RO decision it was not error to 
provide remedial notice after such initial decision.  See id. 
at 120-123.  The Court set out that the claimant need only be 
provided VCAA notice and an appropriate amount of time to 
respond, followed by proper subsequent VA process.  See 
Pelegrini II at 120-123; see also 38 C.F.R. § 20.1102 (2004) 
(harmless error); Bernard v. Brown, 4 Vet. App. 384 (1993); 
Sutton v. Brown, 9 Vet. App. 553 (1996).  In this case, after 
VCAA notice was provided in July 2003, the veteran's initial 
rating claim was readjudicated and supplemental statements of 
the case were provided to the veteran in August 2003 and 
February 2004, such that he had the opportunity to respond to 
the RO's remedial VCAA notice prior to the appeal reaching the 
Board.

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  The July 2003 letter informed the 
veteran that, in order to establish entitlement to an 
increased evaluation for his service-connected disability, 
the evidence must show that such condition has worsened to a 
degree greater than the veteran was currently rated at that 
warrants a schedular increase. 

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 (West 2002) and 38 C.F.R.                 § 
3.159(b)(1) (2004).  The July 2003 letter advised the veteran 
that VA would obtain relevant records from any Federal 
agency, to include medical records from the military, from VA 
hospitals, and from the Social Security Administration.  Such 
letter also indicated that VA would make reasonable efforts 
to help obtain relevant records not held by a Federal agency, 
to include records from state or local governments, private 
doctors and hospitals, and current or former employers.      

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004).  The July 2003 letter notified the veteran that, for 
VA to request private records, he must submit a VA Form 21-
4142, Authorization and Consent to Release Information.  The 
letter further advised the veteran that he must provide 
enough identifying information about his records so VA can 
obtain them.  He was also informed that it was his 
responsibility to ensure that VA receives all requested 
records that are not in the possession of a Federal 
department or agency.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  The July 2003 letter advised the veteran 
that if he has any medical evidence to support his claim for 
an increased evaluation to submit such to the RO.

In short, the RO has informed the veteran of the information 
and evidence not of record that is needed, the information 
and evidence that the VA will seek to provide, and the 
information and evidence the veteran must provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004); Quartuccio v. Principi, 16 Vet.App. 183 (2002).

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The veteran has been informed of the information and evidence 
needed to substantiate his claim, and he has been made aware 
of how VA would assist him in obtaining evidence and 
information.  He has not identified any additional, relevant 
evidence that has not been requested or obtained.  The 
veteran has also been afforded VA examinations for the 
purpose of adjudicating his initial rating claim.  For the 
aforementioned reasons, there is no reasonable possibility 
that further assistance would aid in the substantiation of 
the claim.

Analysis
 
Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2004).  The basis of disability evaluation is the ability of 
the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life including employment.  38 C.F.R. § 4.10 (2004).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2004).  All benefit of the doubt 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3 
(2004).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2004).  Pyramiding, the evaluation of the 
same disability, or the same manifestation of a disability, 
under different diagnostic codes, is to be avoided when 
rating a veteran's service-connected disabilities.  38 C.F.R. 
§ 4.14 (2004).  It is possible for a veteran to have separate 
and distinct manifestations from the same injury which would 
permit rating under several diagnostic codes, however, the 
critical element in permitting the assignment of several 
ratings under various diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  
38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59 (2004).

The veteran's service-connected degenerative disc disease of 
the lumbar spine is rated under 38 C.F.R. § 4.71a, Diagnostic 
Code 5293.  Pursuant to Fenderson v. West, 12 Vet. App. 119 
(1999), the veteran's back disability is rated 10 percent 
disabling for the period December 12, 1997, to April 30, 
2003, and 20 percent disabling beginning May 1, 2003.  
(Fenderson held that it was possible for a veteran to be 
awarded separate percentage evaluations for separate periods 
based on the facts found during the appeal period.  Id. at 
126-28.)  The veteran contends that his service-connected 
back disability has increased in severity as he has 
additional pain and numbness in his legs.  As such, he claims 
that he is entitled to ratings in excess of the initially 
assigned evaluations.  

The Board notes that the schedular criteria for rating the 
spine has been amended twice during the pendency of the 
veteran's appeal.  The rating criteria pertaining to 
intervertebral disc syndrome under 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, was amended effective September 23, 
2002.  See 67 Fed. Reg. 54,345-54,349 (August 22, 2002).  
Second, effective September 26, 2003, the rating criteria for 
evaluating all spine disorders were amended.  See 68 Fed. 
Reg. 51,454-51,458 (August 27, 2003); see also corrections at 
69 Fed. Reg. 32, 449 (June 10, 2004).  

Pursuant to governing legal precedent, when a new statute is 
enacted or a new regulation is issued while a claim is 
pending before VA, VA must first determine whether the 
statute or regulation identifies the types of claims to which 
it applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  See VAOPGCPREC 7-
03, 69 Fed. Reg. 25,179 (November 19, 2003), citing to 
Landgraf v. USI Film Products, 511 U.S. 244 (1994).  In 
increased rating cases such as this one, where the rating 
criteria is amended during the course of the appeal, the 
Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991) (holding 
that, where a law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to appellant should and will apply unless Congress 
provides otherwise or permits the Secretary to do 
otherwise)); see also VAOPGCPREC 7-03; VAOPGCPREC 3-00, 65 
Fed. Reg.  33,422 (April 10, 2000); 38 U.S.C.A. § 5110(g) 
(West 2002); 38 C.F.R. § 3.114 (2004).

The Board observes that disc pathology is evident in the 
veteran's back disability.  As such, both regulation changes, 
effective September 2002 and September 2003, are relevant to 
the evaluation of the veteran's service-connected back 
disability.  The Board notes that the February 2004 
supplemental statement of the case advised the veteran of the 
new criteria issued in September 2002 and September 2003 and 
considered his back disability under such rating criteria.  
As the RO considered the veteran's back disability under the 
regulations in effect prior to September 2002, as of 
September 2002, and as of September 2003, there is no 
prejudice in the Board considering such regulation changes in 
adjudicating the veteran's rating claim.  See Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993).  Specifically, the 
veteran is not prejudiced by the Board's reference to, and 
consideration of, all sets of criteria in the adjudication of 
his claims herein.  Id.  

Under all sets of regulations, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code(s) 
for the specific joint(s) involved.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  

Pertinent to the rating of intervertebral disc syndrome, the 
Board observes that prior to September 23, 2002, Diagnostic 
Code 5293 provided for a 60 percent rating for pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc 
with little intermittent relief.  A 40 percent rating is 
warranted where there is severe intervertebral disc syndrome 
with recurring attacks and intermittent relief.  A 20 percent 
rating is warranted where there is moderate intervertebral 
disc syndrome with recurring attacks. A 10 percent rating is 
warranted where there is mild intervertebral disc syndrome.  

Regarding the rating of all spine disabilities, with the 
exception of intervertebral disc syndrome, the Board observes 
that the following criteria were in effect prior to the 
September 2003 regulation changes.  

The pre-September 2003 rating criteria pertaining to the 
spine allows for a 100 percent disability rating for 
residuals of a vertebra fracture with cord involvement, 
bedridden, or requiring long leg braces.  Residuals of a 
vertebra fracture without cord involvement; abnormal mobility 
requiring a neck brace (jury mast) warrants a 60 percent 
disability evaluation.  In other cases, rate in accordance 
with definite limited motion or muscle spasm, adding 10 
percent for demonstrable deformity of vertebral body.  Both 
under ankylosis and limited motion, ratings should not be 
assigned for more than one segment by reason of involvement 
of only the first or last vertebrae of an adjacent segment.  
38 C.F.R. § 4.71a, Diagnostic Code 5285 (2003).  Complete 
bony fixation (ankylosis) of the spine at an unfavorable 
angle, with marked deformity and involvement of major joints 
(Marie-Strumpell type) or without other joint involvement 
(Bechterew type) warrants a 100 percent disability rating.  
Complete ankylosis of the spine at a favorable angle warrants 
a 60 percent disability rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5286 (2003).  Favorable ankylosis of the 
lumbar spine warrants a 40 percent disability rating and 
unfavorable ankylosis of the lumbar spine warrants a 50 
percent disability rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5289 (2003).  

Slight limitation of motion of the lumbar spine warrants a 10 
percent disability rating.  Moderate limitation of motion of 
the lumbar spine warrants a 20 percent disability rating.  
Severe limitation of motion of the lumbar spine warrants a 40 
percent disability rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2003).  Lumbosacral strain with characteristic 
pain on motion warrants a 10 percent disability rating.  
Lumbosacral strain with muscle spasm on extreme forward 
bending and loss of lateral spine motion, unilateral, in 
standing position, warrants a 20 percent disability rating.  
Severe lumbosacral strain, with listing of the whole spine to 
the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, warrants a 40 percent 
disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2003).  

As of September 23, 2002, intervertebral disc syndrome 
(either preoperatively or postoperatively), rated under 
Diagnostic Code 5293, was evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  A 10 percent evaluation is 
warranted where there are incapacitating episodes having a 
total duration of at least one week but less than two weeks 
during the past 12 months.  A 20 percent evaluation is 
warranted where there are incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months.  A 40 percent evaluation is for 
assignment when there are incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months.  A 60 percent evaluation is 
contemplated for incapacitating episodes having a total 
duration of at least six weeks during the past 12 months. 

An incapacitating episode is defined as a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293, Note (1).  When evaluating on the basis 
of chronic manifestations, evaluate orthopedic disabilities 
using evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  Id.  Note (2).  If 
intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.  Id.  Note (3).

The new regulations that became effective on September 23, 
2003 revised the schedular criteria for the rating of all 
spine disabilities.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5235-5243 (2003).  The revised criteria provide that 
intervertebral disc syndrome can be evaluated (preoperatively 
or postoperatively) either under the General Rating Formula 
for Disease and Injuries of the Spine or under the Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 
38 C.F.R. § 4.25.  

Under the general formula, with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease, unfavorable ankylosis of the entire spine warrants a 
100 percent rating.  Unfavorable ankylosis of the entire 
thoracolumbar spine warrants a 50 percent rating.  
Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine warrants a 40 percent rating.  Forward flexion of the 
cervical spine 15 degrees or less; or, favorable ankylosis of 
the entire cervical spine warrants a 30 percent rating.  
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spine contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis 
warrants a 20 percent rating.  Forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height 
warrants a 10 percent rating.  

Note (1):  Evaluate any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2):  (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following:  difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

Intervertebral disc syndrome can also be rated under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.  Such provides that a 10 percent 
rating is warranted for incapacitating episodes having a 
total duration of at least one week but less than 2 weeks 
during the last 12 months.  A 20 percent rating is warranted 
for incapacitating episodes having a total duration of at 
least 2 weeks but less than 4 weeks during the past 12 
months.  A 40 percent rating is warranted for incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months.  A 60 percent rating 
is warranted for incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months.  

Note (1):  For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  

Note (2):  If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of incapacitating episodes or under the General 
Rating Formula For Diseases and Injuries of the Spine, 
whichever method results in a higher evaluation for that 
segment.  

A.	Entitlement to an Initial Rating in Excess of 10 
Percent for the Period From December 12, 1997, to April 
30, 2003

During the period from December 12, 1997, to April 30, 2003, 
the veteran's back disability was manifested by subjective 
complaints of pain and numbness, slight limitation of lumbar 
spine motion, slight scoliosis convexed to the left, straight 
leg raising to 90 degrees with slight discomfort, present 
knee and ankle jerks, lumbar strain, and axillary adenopathy 
without evidence of degenerative joint disease. 

The veteran is rated under Diagnostic Code 5293, pertinent to 
intervertebral disc syndrome.  His initial 10 percent 
evaluation was assigned under the pre-September 2002 
regulations in contemplation of mild intervertebral disc 
syndrome.  A 20 percent rating is not warranted unless there 
is moderate intervertebral disc syndrome with recurring 
attacks.  At the veteran's April 1998 VA examination, it was 
noted that the veteran had not been hospitalized in the last 
month, but sought treatment at the emergency room four or 
five times while in the military.  He also had not surgery, 
but did have physical therapy.  The veteran had almost full 
range of lumbar spine motion without visible discomfort and 
was capable of deep knee bending, standing on a step, heel-
toe walking, and hopping on both feet.  Additionally, he 
could straight leg raise to 90 degrees with only slight 
discomfort and knee and ankle jerks were present.  Babinski's 
was negative.  X-rays revealed minimal retrolisthesis of L5 
on S1.  As such back symptomatology indicates only mild 
intervertebral disc syndrome and there is no evidence of 
recurring attacks, the veteran is not entitled to an initial 
rating in excess of 10 percent under the pre-September 2002 
Diagnostic Code 5293.  

Under the pre-September 2003 regulations, except those 
pertaining to intervertebral disc syndrome, the Board finds 
that the veteran is not entitled to a rating in excess of 10 
percent for degenerative disc disease of the lumbosacral 
spine.  The Board has considered whether a higher rating is 
warranted under Diagnostic Code 5292, pertinent to limitation 
of lumbar spine motion.  At the veteran's April 1998 VA 
examination, he had forward flexion to 85 degrees, extension 
to 15 degrees, right and left lateral flexion to 40 degrees, 
and right and left rotation to 60 degrees.  All ranges of 
motion were without visible discomfort.  As such, in 
contemplation of the DeLuca, supra, criteria, the Board finds 
that such ranges of motion without discomfort more nearly 
approximates slight, rather than moderate, limitation of 
lumbar spine motion.  Moreover, the veteran is not entitled 
to a rating in excess of 10 percent under Diagnostic Code 
5295, pertinent to lumbosacral strain, as, at his April 1998 
VA examination, he did not demonstrate muscle spasm on 
extreme forward bending or unilateral loss of lateral spine 
motion in standing position.  Also, pertinent to ratings 
under Diagnostic Codes 5292 and 5295, the Board finds that 
separate ratings are not warranted as slight limitation of 
lumbar spine motion without visible discomfort is 
contemplated in the 10 percent evaluation the veteran has 
been assigned under Diagnostic Code 5293 for mild 
intervertebral disc syndrome.  See Esteban v. Brown, 6 Vet. 
App. 259, 261-62 (1994). 

Diagnostic Codes referable to arthritis and residuals of a 
vertebra fracture, with cord involvement or demonstrating 
abnormal mobility requiring a neck brace, are inapplicable as 
the medical evidence of record fails to reflect arthritis or 
such a fracture.  Moreover, under Diagnostic Code 5285 
(2003), the veteran is not entitled to an additional 10 
percent for demonstrable deformity of vertebral body, as the 
evidence does not reflect such a deformity.  Diagnostic Codes 
5286 and 5289 (2003), pertaining to ankylosis of the whole 
spine and the lumbar spine, respectively, are not for 
application as the medical evidence of record demonstrates 
that the veteran is capable of range of motion of the lumbar 
spine.

When considering the veteran's service-connected back 
disability under the regulations pertinent to intervertebral 
disc syndrome effective September 2002, the Board finds that 
the veteran is not entitled to an initial rating in excess of 
10 percent for the period from December 12, 1997, to April 
30, 2003.  Such regulation provides that the veteran's 
orthopedic and neurological manifestations be rated 
separately and then combined, or, intervertebral disc 
syndrome should be rated based on incapacitating episodes, 
whichever method results in the higher evaluation.  

The Board first notes that there is no evidence of record 
indicating incapacitating episodes requiring bed rest 
prescribed by a physician and treatment by a physician during 
this staged period, as defined by Diagnostic Code 5293.  As 
such, for reasons described below, combining orthopedic and 
neurologic manifestations will result in the higher 
evaluation for the veteran's lumbosacral spine disability.  
  
Regarding orthopedic manifestations of the veteran's 
lumbosacral spine disability, as indicated previously, the 
medical evidence of record supports a 10 percent evaluation 
under Diagnostic Code 5292 for slight limitation of motion of 
the lumbar spine.  Pertinent to neurologic manifestations, 
the Board observes the veteran's subjective complaints of 
numbness in the legs.  However, at his April 1998 VA 
examination, the veteran was capable of deep knee bending, 
standing on a step, heel-toe walking, and hopping on both 
feet.  Additionally, he could straight leg raise to 90 
degrees with only slight discomfort and knee and ankle jerks 
were present.  Babinski's was negative.  As such, despite the 
veteran's subjective complaints, the objective medical 
evidence of record fails to demonstrate entitlement to a 
separate evaluation for any neurological manifestation of his 
intervertebral disc syndrome.  

Therefore, for the period from December 12, 1997, to April 
30, 2003, the Board finds that the veteran is not entitled to 
an initial rating in excess of 10 percent for his service-
connected degenerative disc disease of the lumbar spine.  

B.	Entitlement to an Initial Rating in Excess of 20 
Percent Beginning May 1, 2003  

As of May 1, 2003, the veteran's back disability is 
manifested by subjective complaints of pain and numbness, 
moderate limitation of lumbar spine motion with increased 
pain, excess fatigability, and weakness on repetition, 
incapacitating episodes having a total duration of at least 
one week but less than two weeks during the last 12 months, 
normal X-rays, and no electromyographic evidence of 
lumbosacral radiculopathy or peripheral neuropathy in the 
right lower extremity.  

Initially, while the veteran is rated under Diagnostic Code 
5293 pertinent to intervertebral disc syndrome, the Board 
observes that, under the under the pre-September 2003 
regulations, except those pertaining to intervertebral disc 
syndrome, the veteran is not entitled to a rating in excess 
of 20 percent for degenerative disc disease of the 
lumbosacral spine.  The Board has considered whether a higher 
rating is warranted under Diagnostic Code 5292, pertinent to 
limitation of lumbar spine motion.  At the veteran's May 2003 
VA examination, he had forward flexion of zero to 75 degrees 
with pain in the paraspinal area, hyperextension of zero to 
15 degrees with pain, right and left lateral flexion of zero 
to 20 degrees with pain, and right and left lateral rotation 
of zero to 30 degrees without pain.  Normal ranges of motion 
for the lumbar spine, as provided by the examiner, are: 
lateral bending is 35 degrees, hyperextension is 30 degrees, 
rotation is 30 degrees bilaterally, and forward flexion is 90 
degrees.  Repeated flexion caused an increase in pain and 
excess fatigability in the lumbar area.  After repeat flexion 
of ten, range of motion was reduced to 50 degrees with pain.  
It was also observed that the veteran had increased weakness 
and numbness in his right leg after such exercise.  The 
examiner noted that the veteran had moderate limitation of 
motion.  As such, in contemplation of the DeLuca, supra, 
criteria, the Board finds that such ranges of motion with 
pain, fatigability, and weakness, more nearly approximates 
moderate, rather than severe, limitation of lumbar spine 
motion.  Moreover, the veteran is not entitled to a rating in 
excess of 20 percent under Diagnostic Code 5295, pertinent to 
lumbosacral strain, as, at his May 2003 VA examination, he 
did not demonstrate symptomatology of severe lumbosacral 
strain.  Also, pertinent to ratings under Diagnostic Codes 
5292 and 5295, the Board finds that separate ratings are not 
warranted as moderate limitation of lumbar spine motion is 
contemplated in the 20 percent evaluation the veteran has 
been assigned under Diagnostic Code 5293 for intervertebral 
disc syndrome.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994). 

Diagnostic Codes referable to arthritis and residuals of a 
vertebra fracture, with cord involvement or demonstrating 
abnormal mobility requiring a neck brace, are inapplicable as 
the medical evidence of record fails to reflect arthritis or 
such a fracture.  Moreover, under Diagnostic Code 5285 
(2003), the veteran is not entitled to an additional 10 
percent for demonstrable deformity of vertebral body, as the 
evidence does not reflect such a deformity.  Diagnostic Codes 
5286 and 5289 (2003), pertaining to ankylosis of the whole 
spine and the lumbar spine, respectively, are not for 
application as the medical evidence of record demonstrates 
that the veteran is capable of range of motion of the lumbar 
spine.

When considering the veteran's service-connected back 
disability under the regulations pertinent to intervertebral 
disc syndrome effective September 2002, the Board finds that 
the veteran is not entitled to an initial rating in excess of 
20 percent beginning May 1, 2003.  As indicated previously, 
such regulation provides that the veteran's orthopedic and 
neurological manifestations be rated separately and then 
combined, or, intervertebral disc syndrome should be rated 
based on incapacitating episodes, whichever method results in 
the higher evaluation.  

The Board first notes that the May 2003 VA examiner noted 
that the veteran had incapacitating episodes having a total 
duration of at least one week but less than two weeks during 
the past 12 months.  Under Diagnostic Code 5293, such would 
warrant a 10 percent evaluation.  Therefore, for reasons 
described below, combining orthopedic and neurologic 
manifestations will result in the higher evaluation for the 
veteran's lumbosacral spine disability.  
  
Regarding orthopedic manifestations of the veteran's 
lumbosacral spine disability, as indicated previously, the 
medical evidence of record supports a 20 percent evaluation 
under Diagnostic Code 5292 for moderate limitation of motion 
of the lumbar spine.  Pertinent to neurologic manifestations, 
the Board observes the veteran's subjective complaints of 
numbness in the legs.  Also, at his May 2003 VA examination, 
the examiner indicated that the veteran had evidence of right 
radiculopathy, characterized by weakness in the right leg, 
with decreased pinprick and vibratory sensations.  However, 
there were no muscle spasm, ankle jerk was present 
bilaterally, and there was positive patella reflex.  
Additionally, X-rays were normal and an EMG revealed no 
evidence of lumbosacral radiculopathy or peripheral 
neuropathy in the right lower extremity.  Therefore, despite 
the observation of radiculopathy on examination, the Board 
finds that the lack of electromyographic evidence of 
radiculopathy to be dispositive.  As such, the veteran is not 
entitled to a separate evaluation for any neurological 
manifestation of his intervertebral disc syndrome.  

Regarding the regulations made effective in September 2003, 
the Board finds that the veteran is not entitled to an 
initial rating in excess of 20 percent for the beginning May 
1, 2003, under either the General Rating Formula for Disease 
and Injuries of the Spine or the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  

Pertinent to the General Formula, as indicated previously, 
the veteran has moderate limitation of range of motion of the 
lumbar spine.  However, there is no evidence of limitation of 
motion of the cervical spine, forward flexion of the 
thoracolumbar spine limited to 30 degrees or less, or 
favorable ankylosis of the entire thoracolumbar spine.  As 
such, the veteran is not entitled to a rating in excess of 20 
percent for his lumbar spine disability under the General 
Rating Formula for Diseases and Injuries of the Spine.  

Application of the veteran's lumbosacral spine symptomatology 
to the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes does not result in a rating in 
excess of 20 percent as the medical evidence does not 
demonstrate incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the past 12 
months.  

Therefore, beginning May 1, 2003, the Board finds that the 
veteran is not entitled to an initial rating in excess of 20 
percent for his service-connected degenerative disc disease 
of the lumbar spine.  

C.	General Considerations

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (2004), as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  However, the Board finds no basis upon 
which to assign a higher evaluation for the veteran's 
lumbosacral spine disability.  A review of the record, to 
include the medical evidence, fails to reveal any additional 
functional impairment associated with the veteran's 
degenerative disc disease of the lumbar spine to warrant 
consideration of alternate rating codes.  

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the veteran's claim.  Therefore, the 
benefit of the doubt doctrine is not applicable in the 
instant appeal.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 4.3, 4.7.

The Board has considered whether the case should be referred 
for extra-schedular consideration.  An extra-schedular 
disability rating is warranted if the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that application of the regular 
schedular standards would be impracticable.  38 C.F.R. § 
3.321(b)(1) (2004).  The medical evidence fails to 
demonstrate any frequent post-service hospitalizations for 
the veteran's lumbar spine disability and the record does not 
show that such disability is unusually manifested.  
Furthermore, the Board observes the veteran's statement at 
his April 1998 VA examination that he had no other problems 
that would interfere with employment.  However, the Board 
observes that the veteran is currently employed as a 
supervisor at a distributing company.  As such, there is no 
evidence that the veteran's back disability has markedly 
interfered with his employment.  Therefore, the medical 
evidence shows that any objective manifestations of the 
veteran's degenerative disc disease of the lumbar spine are 
exactly those contemplated by the schedular criteria.  In 
sum, there is no indication in the record that the average 
industrial impairment from the veteran's service-connected 
disability would be in excess of that contemplated by the 
assigned evaluations.  Therefore, the Board has determined 
that referral of this case for extra-schedular consideration 
is not in order.


ORDER

An initial rating in excess of 10 percent for degenerative 
disc disease of the lumbar spine for the period from December 
12, 1997, to April 30, 2003, is denied.

An initial rating in excess of 20 percent for degenerative 
disc disease of the lumbar spine beginning May 1, 2003, is 
denied. 



	                        
____________________________________________
	G. H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


